UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) TQuarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2009 OR oTransition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-52947 United Financial Bancorp, Inc. (Exact name of registrant as specified in its charter) Maryland 74-3242562 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 95 Elm Street, West Springfield, Massachusetts 01089 (Address of principal executive offices) Registrant's telephone number, including area code: (413) 787-1700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨No ¨. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer x Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x. Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common stock, $0.01 par value 16,075,650 shares outstanding as of November 3, 2009 United Financial Bancorp, Inc. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Condition September 30, 2009 (unaudited) and December 31, 2008 1 Consolidated Statements of Earnings Three Months and Nine Months Ended September 30, 2009 and 2008 (unaudited) 2 Consolidated Statements of Stockholders’ Equity and Comprehensive Income Nine Months Ended September 30, 2009 and 2008 (unaudited) 3 Consolidated Statements of Cash Flows Nine Months Ended September 30, 2009 and 2008 (unaudited) 4 Notes to Unaudited Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II. OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Submission of Matters to a Vote of Security Holders 39 Item 5. Other Information 39 Item 6. Exhibits 39 SIGNATURES 40 Index PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CONDITION (Dollars in thousands, except per share amounts) September 30, December 31, (unaudited) ASSETS Cash and due from banks $ $ Interest-bearing deposits Total cash and cash equivalents Short-term investments Securities available for sale, at fair value Securities held to maturity, at amortized cost(fair value of $40,956 at September 30, 2009 and $3,238 at December 31, 2008) Loans, net of allowance for loan losses of$9,497 at September 30, 2009 and $8,250 at December 31, 2008 Other real estate owned Accrued interest receivable Deferred tax asset, net Stock in the Federal Home Loan Bank of Boston Banking premises and equipment, net Bank-owned life insurance Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits: Interest-bearing $ $ Non-interest-bearing Total deposits Federal Home Loan Bank of Boston advances Repurchase agreements Escrow funds held for borrowers Capitalized lease obligations Accrued expenses and other liabilities Total liabilities Stockholders’ equity: Preferred stock, par value $0.01 per share, authorized 50,000,000 shares; none issued - - Common stock, par value $0.01 per share, authorized 100,000,000 shares; 17,763,747 shares issued at September 30, 2009 and December 31, 2008 Paid-in capital Retained earnings Unearned compensation ) ) Treasury stock, at cost (1,594,302 shares at September 30, 2009 and261,798 shares at December 31, 2008) ) ) Accumulated other comprehensive income, net of taxes Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See notes to unaudited consolidated financial statements 1 Index UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF EARNINGS (unaudited) (Dollars in thousands, except per share amounts) Three Months Ended September 30, Nine Months Ended September 30, Interest and dividend income: Loans $ Investments Other interest-earning assets 7 90 24 Total interest and dividend income Interest expense: Deposits Borrowings Total interest expense Net interest income before provision for loan losses Provision for loan losses Net interest income after provision for loan losses Non-interest income: Fee income on depositors’ accounts Net gain on sale of loans - - - Net gain on sale of securities - - 8 Wealth management income Income from bank-owned life insurance 14 Other income Total non-interest income Non-interest expense: Salaries and benefits Occupancy expenses Marketing expenses Data processing expenses Professional fees Merger related expenses - - FDIC insurance assessments 83 Other expenses Total non-interest expense Income before income taxes Income tax expense Net income $ Earnings per share: Basic $ Diluted $ Weighted average shares outstanding (1): Basic Diluted Prior period basic and diluted share data were revised as required by the Earnings Per Share Topic of FASB ASC and in accordance with the provisions of "Determining Whether Instruments Issued in Share-Based Payment Transactions are Participating Securities" which require that share-based compensation awards that qualify as participating securities (entitled to receive non-forfeitable dividends) be included in basic earnings per share using the two-class method. This revision decreased earnings per share $0.01 for the three months ended September 30, 2008 and had no impact on earnings per share for the nine months ended as previously reported. See notes to unaudited consolidated financial statements. 2 Index UNITED FINANCIAL BANCORP, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (unaudited)
